Citation Nr: 1627506	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  11-29 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative joint disease.

2.  Entitlement to an initial compensable evaluation for status-post open fusion of the first metacarpal joint of the dominant left hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to August 1979, from October 1981 to April 1982, from May 1982 to August 1986, and from May 1997 to April 2009.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that rating decision, the RO granted service connection for degenerative joint disease of the right knee and status-post open fusion of the first metacarpal joint on the left hand.  The RO assigned noncompensable evaluations for each disability, effective from May 1, 2009.  The Veteran appealed the assigned ratings.

During the pendency of the appeal, in October 2011, the RO increased the initial evaluation for the right knee disability to 10 percent, effective from May 1, 2009.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record.  

In July 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.


FINDINGS OF FACT

1.  The Veteran's service-connected right knee degenerative joint disease is productive of painful motion, but is not productive of actual or functional extension limited to 10 degrees; actual or functional flexion limited to 30 degrees; recurrent subluxation or lateral instability; ankylosis; dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint; impairment of the tibia and fibula; or genu recurvatum.

2.  The Veteran's service-connected left thumb disability is productive of favorable ankylosis of the thumb, but does not result in limitation of motion of other digits or interference with the overall function of the hand.  There has also been no amputation of the thumb.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for right knee degenerative joint disease have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5257-5263 (2015).

2.  The criteria for an initial evaluation of 10 percent, but no higher, for status-post open fusion of the first metacarpal joint of the dominant left hand have been approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5152, 5156, 5216-5230 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life. Vazquez-Flores v. Shinseki, supra. 

In addition, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his right knee and left thumb disabilities.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records, including VA treatment notes, have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

In this case, the Veteran was afforded a VA general medical examination in August 2009, a VA knee examination in November 2015, and a VA hand and fingers examination in November 2015.  The November 2015 VA hands and fingers examiner also provided an addendum opinion in December 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because the examiners reviewed the claims file, considered the pertinent medical history, including the Veteran's his lay assertions and current complaints, and performed a physical examination.  The examiners also provided all findings necessary to evaluate the disabilities under the rating criteria.

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's right knee and left thumb disabilities since he was last examined. 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2015).  

With regard to the July 2015 remand, the Board finds that the Appeals Management Center (AMC) substantially complied with the Board's directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AMC sent the Veteran medical authorization forms to secure private medical evidence, obtained outstanding VA treatment notes and associated them with the electronic claims file, and provided the Veteran with adequate VA examinations for his right knee and left thumb disabilities.  As such, the AMC has substantially complied with the Board's instructions.

With regard to the May 2015 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfills two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claims on appeal; and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the Veterans Law Judge, the Veteran, and his representative outlined the claims for increased ratings on appeal and engaged in a discussion as to substantiation of those claims.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The provisions of 38 C.F.R. § 4.14 do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the Diagnostic Code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Code provisions predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. 


Right Knee

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997). 

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered. 

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004). 

In this case, the Veteran's service-connected right knee disability on appeal is currently assigned a 10 percent evaluation, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5010.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27. 

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which, in this case, would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, a noncompensable evaluation is contemplated for flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260. 

Under Diagnostic Code 5261, a noncompensable evaluation is assigned for extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension to 15 degrees, a 20 percent disability evaluation is warranted.  A 30 percent rating will be assigned for extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension limited to 45 degrees.

The regulations provide that the normal range of motion of the knee is zero degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, a 10 percent disability rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted when there is moderate recurrent subluxation or lateral instability, and a 30 percent disability rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  

Under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent disability rating. 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Semilunar cartilage is the meniscus lateralis articulationis genus (lateral meniscus) and the meniscus medialis articulationis genus (medial meniscus).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 273, 1013 (28th ed. 1994).  A 20 percent rating is the maximum schedular evaluation available under Diagnostic Code 5258.

Under Diagnostic Code 5259, a 10 percent disability evaluation is assigned for the symptomatic removal of semilunar cartilage.

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, a 10 percent disability rating is assigned for malunion with slight knee or ankle disability, and a 20 percent disability rating is warranted for malunion with moderate knee or ankle disability.  A 40 percent disability rating is appropriate where there is nonunion of the tibia and fibula with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5263, a 10 percent disability rating is assigned for acquired, traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

The Board has reviewed the claims file, including the VA examinations, the VA treatment records, and the Veteran's lay statements.

During an August 2009 VA general medical examination, the Veteran reported that he had an occasional buckling sensation ever since his right knee injury during service and it gave way.  He stated that he had some discomfort after his knee buckled.  He denied having any discomfort with regular standing or walking or at rest.  He also denied having any flare-ups of pain, stiffness, swelling, deformity, or locking.  On examination, the Veteran demonstrated flexion to 135 degrees and extension to 0 degrees.  Tests for medial and lateral collateral ligaments, anterior and posterior cruciate ligaments, and menisci were normal.  A grind test was negative, and there was no instability, genu varum, genu valgum, or genu recurvatum.  Strength testing was normal for the Veteran's age and was symmetrical.  X-rays of the right knee showed mild diffuse degenerative changes.  The examiner diagnosed the Veteran with right knee mild degenerative joint disease consistent with natural aging.

In an October 2009 notice of disagreement, the Veteran reported that he had discomfort, stiffness, swelling, and flare-ups of pain despite the findings in the September 2009 VA examination report.  He stated, "I have all these symptoms at various times with pain in the knee most of the time."

In an October 2011 statement associated with his substantive appeal, the Veteran reported that he had limited flexion of his right knee and noted that his knee would buckle while walking for no apparent reason.  

During a May 2015 hearing, the Veteran testified that his right knee pain was almost constant when the knee was bent at any angle.  He stated that he had instability of his right knee and that it would buckle and give out without forewarning.  He indicated that his knee buckled quite frequently from being on his feet a lot and walking from different levels at one of his jobs.  The Veteran testified that he had fallen approximately twelve times as a result of his knee buckling.  He reported that his knee had locked on a couple of occasions, but that it locked less frequently than it buckled.  He also noted that his right knee swelled after exercise.  The Veteran stated that he used a brace on his knee when he played tennis.  He further indicated that a physician told him that his right knee cartilage was deteriorating with age.

During a November 2015 VA knee examination, the Veteran reported that he had a giving way sensation in his right knee.  Range of motion testing of the right knee was normal.  He demonstrated flexion to 140 degrees and extension to 0 degrees.  There was no evidence of pain with weight-bearing and no objective evidence of crepitus.  There was no additional functional loss or range of motion after repetitive use testing.  The examiner noted that there was no pain, weakness, fatigability, or incoordination after repetitive use testing.  Muscle strength testing of the right knee was normal.  There was no ankylosis of the right knee, and joint stability testing was normal.  The examiner noted that the Veteran did not have a history of recurrent subluxation, lateral instability, or recurrent effusion.  Further, the examiner indicated that there was no joint instability.  Anterior, posterior, medial, and lateral instability testing were normal.  In addition, the Veteran did not have recurrent patellar dislocation or any other tibial and/or fibular impairment, and he did not have any meniscus condition.  X-rays of the right knee showed no significant diagnostic findings.  The examiner diagnosed mild degenerative joint disease of the right knee.  He stated that it was a normal knee examination and that there was no objective evidence of progression in the x-ray report.  He opined that the Veteran's right knee disability did not impact his ability to perform any type of occupational task.  He further noted that the right knee did not cause any functional limitations.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to increased or separate ratings for his right knee disability.  

Initially, the Board notes that the Veteran is currently assigned a 10 percent rating under Diagnostic Code 5260-5010, which contemplates arthritis and painful motion.  There is no x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Thus, an increased evaluation is not warranted under Diagnostic Code 5010.

In addition, the Board finds that the Veteran is not entitled to a higher evaluation under Diagnostic Code 5260 for limitation of flexion.  The record does not show that flexion was limited to 30 degrees to warrant a higher evaluation at any point during the appeal period.  In fact, during the August 2009 VA examination, the Veteran demonstrated right knee flexion to 135 degrees, and during the November 2015 VA examination, he had flexion to 140 degrees.  In addition, he had no objective evidence of pain on motion during the November 2015 VA examination.  Thus, the Veteran does not meet the criteria for an increased evaluation under Diagnostic Code 5260.

The Board also finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Code 5261 for limitation of extension.  During the period on appeal, the record does not show that extension was limited to 10 degrees to warrant a separate compensable disability rating under these criteria.  In fact, during the August 2009 and November 2015 VA examinations, the Veteran demonstrated right knee extension to 0 degrees with no objective evidence of pain on motion during the November 2015 VA examination.  As such, the current rating assigned contemplates the Veteran's symptomatology of painful motion, and an increased or separate evaluation under Diagnostic Code 5261 is not warranted.

In an effort to afford the Veteran the highest possible rating, the Board has also considered whether any other rating criteria are applicable.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board finds that the Veteran does not warrant a separate 10 percent evaluation for instability under Diagnostic Code 5257.  During the August 2009 VA examination, in an October 2011 statement, and during the May 2015 hearing, the Veteran reported that his right knee occasionally buckled and gave way.  However, the August 2009 and November 2015 VA examiners both noted that there was no objective evidence of instability.  In the August 2009 VA examination report, the VA examiner noted that instability testing for medial and lateral collateral ligaments, anterior and posterior cruciate ligraments, and menisci were normal.  Likewise, in the November 2015 VA examination report, the VA examiner noted that joint stability testing, including anterior, posterior, medial, and lateral instability testing, was normal.  The August 2009 and November 2015 VA examiners also specifically noted that there was no instability of the right knee.  In addition, the November 2015 VA examiner reported that there was no evidence or history of any recurrent patellar subluxation or dislocation.  Notably, the VA examiners considered the Veteran's reported history and subjective complaints, including the sensation of instability and giving way, but they concluded that he did not have lateral instability based on objective testing.  Therefore, the Board finds the findings of the VA examiners to be probative, as they considered both the subjective and objective findings.  Thus, a higher or separate evaluation is not warranted under Diagnostic Code 5257.

In addition, the Board finds that the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5258 and 5259.  In fact, the August 2009 VA examiner noted that the Veteran's right knee meniscus was normal, and the November 2015 VA examiner specifically indicated that the Veteran has never had a meniscus (semilunar cartilage) condition.  It was also noted that he did not have any surgical procedures on his right knee.

The Board has also considered whether a higher or separate evaluation is warranted under any other diagnostic code.  However, as the evidence of record does not demonstrate that the Veteran has ankylosis, impairment of the tibia and fibula, or genu recurvatum, he is not entitled to higher evaluations under Diagnostic Codes 5256 (ankylosis), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum).  There is simply no evidence of such manifestations.  In fact, the August 2009 VA examiner noted that there was no genu varum, genu valgum, or genu recurvatum.  The November 2015 VA examiner also noted that there was no evidence or history of recurrent patellar subluxation or dislocation or any other tibial and/or fibular impairment.   In addition, based on the aforementioned range of motion findings, the record shows that the Veteran's right knee is not fixated or immobile.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  Therefore, separate or higher ratings are not warranted under Diagnostic Codes 5256, 5262, and 5263. 
 
The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's right knee disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent evaluation, and no higher.  In this regard, the Board observes that the Veteran complained of pain throughout the period on appeal.  However, the effect of the pain in the Veteran's right knee is already contemplated in the assigned evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation beyond those already assigned.  Indeed, the August 2009 VA examiner noted that strength testing of the right leg was normal for the Veteran's age and symmetrical with his left leg.  The November 2015 VA examiner noted that the Veteran's knee did not have any diminution with repetitive testing.  The examiner also noted normal muscle strength and indicated that there was no weakened movement, excess fatigability, incoordination, swelling, deformity, or atrophy of disuse.  During the November 2015 VA examination, he demonstrated extension to 0 degrees and flexion to 140 degrees after repetitive use testing.  Accordingly, the Board concludes that an increased or separate evaluation is not warranted for the Veteran's service-connected right knee disability.


Left Thumb

The Veteran has contended that he is entitled to a higher evaluation for his service-connected left thumb disability, status-post open fusion of the first MCP joint on the left hand.  He is currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5228. 
 
As demonstrated by the evidence of record, the Veteran is left-handed.  As such, major finger disability ratings are applicable. 38 C.F.R. § 4.69.

Under Diagnostic Code 5228, a noncompensable evaluation is warranted for limitation of motion of the thumb with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent evaluation is warranted for limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent evaluation is warranted for limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

Under Diagnostic Code 5224, a 10 percent evaluation is warranted for favorable ankylosis of the thumb, and a 20 percent evaluation is warranted for unfavorable ankylosis of the thumb.  

For evaluation of ankylosis of the thumb, if both the carpometacarpal (CMC) and interphalangeal (IP) joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation at the metacarpophalangeal (MCP) joint or through the proximal phalanx.  If both the CMC and IP joints are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  If only the CMC or IP joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as unfavorable ankylosis.  If only the CMC or IP joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate as favorable ankylosis.  See 38 C.F.R. § 4.71, Diagnostic Codes 5216-5230, Note 4.

With ankylosis, consideration is also given to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand. See Note to 38 C.F.R. § 4.71a, Diagnostic Codes 5223, 5224.

Under Diagnostic Code 5152, a 20 percent evaluation is warranted for amputation of the thumb at the distal joint or through the distal phalanx.  A 30 percent evaluation is warranted for amputation of the thumb at the MCM joint or through the proximal phalanx.  A 40 percent evaluation is warranted for amputation of the thumb with metacarpal resection.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to an increased rating for his left thumb disability.  The Board has reviewed the claims file, including the VA examinations, the VA treatment records, and the Veteran's lay statements.

During an August 2009 VA general medical examination, the Veteran reported that he dislocated his left thumb while playing basketball in 2007.  Conservative treatment failed, and he later underwent a fusion of the left thumb.  He indicated that he had decreased range of motion in his thumb, decreased strength of the thumb that caused decreased grip strength, and decreased dexterity of the thumb.  He also noted low-grade pain with squeezing, gripping, and on palpation.  The Veteran denied having any flare-ups of pain.  In addition, he stated that he had some numbness in the distal phalanx of the left thumb.  However, the examiner noted that multiple medical records did not indicate complaints of numbness, and there was no indication of possible nerve damage.  The examiner noted that the Veteran had a scar that measured 5 1/2 centimeters long and 1 millimeter thick that resulted from the open reduction and internal fixation of the left thumb.  It was nontender on palpation, well-healed, flat, and did not cause limitation of motion or function.  It did not provide disfigurement, and there was no underlying soft tissue damage.  On examination, the Veteran demonstrated fisting to the transverse crease of his left hand.  Opposition was intact with the exception of the left thumb to the fourth and fifth fingers.  The Veteran had to force his thumb in order to complete the position.  Otherwise, active opposition lacked less than 1 centimeter for his fourth and fifth fingers.  Range of motion was decreased from 0 to 10 degrees in the MCP joint and from 0 to 15 degrees in the DIP joint.  There was mild tenderness on palpation over the MCP joint of the left thumb.  The Veteran's left hand grip strength was 4 1/2 out of 5 due to weakness of the thumb.  There was no sensory loss on all of the fingertips, including the left thumb.  X-rays of the left hand showed a surgical fusion of the first MCP joint and a small calcification about the second metacarpal head consistent with a history of an old dislocation.  The bony structures and soft tissue planes were otherwise unremarkable.  The examiner diagnosed him as having status-post open fusion of the first metacarpal joint on the left hand that had resolved with limited range of motion.  The examiner noted that there were no significant functional limitations with the exception of limited movement of the left thumb.  

In an August 2009 VA treatment note, the Veteran stated that he had a chronic dislocation of his left thumb with subsequent nerve damage and an inability to move his thumb.  On examination, the left thumb was noted to be slightly shorter than the right thumb with no range of motion.  

In an October 2009 notice of disagreement, the Veteran reported that he had tenderness and functional impairment of his left thumb despite the findings in the September 2009 VA examination report.  He stated that he had constant pain and numbness in the thumb and was unable to grip objects.  

In a December 2009 VA treatment note, the Veteran noted that he had a weak grip and some numbness since his left thumb was fused.  He also indicated that he had difficulty playing tennis due to a weak left hand grip.

In an April 2010 VA treatment note, the Veteran indicated that he was unable to make a fist with his left hand due to the fusion of his left thumb.

During a May 2010 VA orthopedic consultation, the Veteran reported that he had some persistent numbness over the incision from the left thumb MCP joint fusion.  He also stated that he had some numbness towards the tip of his finger that has not resolved.  He indicated that he had an impaired ability to grip due to the position of his thumb.  On physical examination, the left hand appeared normal.  There was a well-healed incision on the dorsal aspect of the left thumb MCP.  There was decreased to no sensation over the dorsal aspect of the thumb over the incision.  His IP motion was normal with 0 degrees of extension and 50 degrees of flexion.  There was no tenderness at the IP joint, the metacarpal trapezium joint, or the base of the thumb.  There was no pain with any stress or attempting motion.  There was no motion or any perceived motion at the MCP joint consistent with an arthrodesis.  There was also no erythema and no edema.  X-rays showed a fusion of the MCP joint.  The examining orthopedist noted that the Veteran's grip might be improved if a revision arthrodesis was possible.  He indicated that he wanted to arrange for an orthopedic hand consultation to discuss treatment options, to include a possible revision arthrodesis to improve the flexion angle of the MCP joint to increase grasp and grip ability.  

In a May 2011 VA treatment note, the Veteran indicated that he saw a surgeon who discussed a possible hand surgery, but he declined due to the need to be at work.  

In an October 2011 statement associated with his substantive appeal, the Veteran reported that it was extremely difficult to grasp and grip objects without constant pain.  He also stated that his physician told him that the thumb would remain numb and be of little use then and in the future.

During a May 2015 hearing, the Veteran testified that he had a constant, low grade pain in his left hand and numbness at the incision site on his left thumb.  He indicated that he had some swelling in his left thumb on occasion when he woke in the morning.  He reported that he had difficulty making a fist or gripping objects with his left hand due to an inability to bend his thumb or bring it across his four fingers.  He stated that his left thumb knuckle was fused, but he retained the ability to move his thumb with the muscles in the thumb.  He noted that he had frequent swelling in his left thumb.  The Veteran stated that, when he worked at his job at a store, he was required to lift things and unload trucks, so when he used his thumb a lot, it swelled the next morning.  He also related that he had decreased strength in his left thumb.

During a November 2015 VA hand and fingers examination, the Veteran reported that he had discomfort and numbness of the left thumb, status-post fusion.  He denied having any flare-ups of pain and indicated that no continuance of care was needed following his fusion.  Range of motion testing of the left hand was abnormal or outside of normal range.  The Veteran demonstrated left thumb extension to 0 degrees at the MCP and 0 degrees at the IP joints.  He had flexion to 0 degrees at the MCP and 90 degrees at the IP joints.  He had no gap between the pad of the thumb and the fingers and no gap between the finger and proximal transverse crease of the hand on maximal finger flexion.   The examiner noted that, although abnormal, his range of motion itself did not contribute to functional loss, as no pain was noted on examination.  The examiner also reported that there was no evidence of pain with use of the left hand and no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissues.  In addition, the Veteran was able to perform repetitive use testing, and there was no additional functional loss or range of motion after repetitive use testing.  The examiner noted no pain, weakness, fatigability, or incoordination after repetitive use testing.  Hand grip strength was normal, and there was no atrophy.  The examiner noted that the left thumb MCP joint was ankylosed in extension.  There was no rotation of a bone and no angulation of a bone.  There was no ankylosis of the IP joint.  The examiner noted that the ankylosis did not result in limitation of motion of other digits or interfere with the overall function of the hand.  The examiner also indicated that there was a small gap of separation between the left thumb and the fifth finger of 2 centimeters when opposed.  None of the other fingers had a gap.  Further, the examiner noted that the Veteran had a 3 centimeter long by 0.01 centimeter wide scar on his anterior left thumb.  X-rays of the left hand showed a surgical fusion of the first MCP joint.  The examiner diagnosed him with a fusion of the left first metacarpal joint without residuals.  He noted that there was minimal functional limitation due to incomplete opposition between the thumb and fifth digit only.

In a December 2015 VA addendum opinion, the examiner noted that there was no objective evidence to support a finding of residual left thumb nerve damage and that microfilament testing was negative.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 10 percent rating, but no higher, for his left thumb disability.  

The Veteran has indicated that the disability currently affects his ability to function, such as his ability to grip and hold objects with his left hand.  He has also reported that he has decreased range of motion in his thumb, decreased strength of the thumb that caused decreased grip strength, and decreased dexterity of the thumb. See, e.g., August 2009 VA general medical examination report, October 2011 statement, and May 2015 hearing testimony.

The record shows that the Veteran does have ankylosis of the left thumb. See May 2010 VA orthopedic consultation and November 2015 VA examination report.  In regard to ankylosis, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) (internal medical dictionary citation omitted).  The May 2010 VA orthopedist noted that there was no motion or any perceived motion at the MCP joint, which was consistent with an arthrodesis.  In addition, during the November 2015 VA examination, the Veteran had 0 degrees of flexion and 0 degrees of extension at the MCP joint of his left thumb.  Therefore, the Board finds that an evaluation under Diagnostic Code 5224 for ankylosis of the thumb is more appropriate than an evaluation under Diagnostic Code 5228 for limitation of motion of the thumb.

Under Diagnostic Code 5224, a 10 percent evaluation is warranted for favorable ankylosis of the thumb, and a 20 percent evaluation is warranted for unfavorable ankylosis of the thumb.  In this case, only the MCP joint is ankylosed.  There was no ankylosis of the IP joint. See November 2015 VA examination report.  In the August 2009 VA examination report, the VA examiner noted that active opposition between the thumb and fingers lacked less than 1 centimeter for his fourth and fifth fingers.  In the November 2015 VA examination report, the examiner noted that the Veteran had no gap between the pad of the thumb and the fingers, with the exception of the fifth finger.  However, the gap between the left thumb and fifth finger measured 2 centimeters when opposed.  Therefore, the rating criteria dictate that the Veteran should be evaluated as having favorable ankylosis. See 38 C.F.R. § 4.71, Diagnostic Code 5224, Note 4 (If only the CMC or IP joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and fingers, with the thumb attempting to oppose the fingers, evaluate as favorable ankylosis).  Thus, under Diagnostic Code 5224, the disability warrants a 10 percent evaluation, but no higher.

In addition, the Board notes there has not been amputation of the thumb.  It was intact during the VA examinations.  Therefore, the Veteran is not entitled to a higher evaluation under Diagnostic Codes 5152, pertaining to amputation of the thumb. 38 C.F.R. § 4.71a, Diagnostic Codes 5152.

Moreover, there is no indication that the left thumb disability has resulted in limitation of motion of other digits or interference with the overall function of the hand to warrant a separate evaluation consistent with the Note to 38 C.F.R. § 4.71a, Diagnostic Codes 5224.  In fact, the range of motion findings for the digits of the right hand were entirely normal during the November 2015 VA examination, and the November 2015 VA examiner noted that the Veteran demonstrated no limitation of motion or evidence of any painful motion of any fingers or his thumb and no functional loss or functional impairment of any of the fingers or thumb.  

The Board acknowledges the Veteran's complaints that his left thumb disability causes pain; loss of motion; and difficulty holding and gripping.  However, the November 2015 VA examiner indicated that the left thumb disability did not result in limitation of motion of other digits or interfere with the overall function of the hand.  Thus, while the Board acknowledges the Veteran's contentions as to limitation of his overall hand function, the preponderance of the evidence does not support the assignment of an additional evaluation based on limitation of motion of other digits or interference with the overall function of the hand.

In addition, the record reflects that the Veteran complained of neurological complaints related to his left thumb incision scar.  However, the record does not reflect or otherwise suggest that the Veteran suffered some neurological deficiency in his thumb.  In fact, in a December 2015 VA addendum opinion, the examiner noted that there was no objective evidence to support a finding of residual left thumb nerve damage and that microfilament testing was negative.

Finally, although the examiners noted a scar, the August 2009 VA examiner noted it was a small surgical scar measuring 5 1/2 centimeters by one millimeter.  It was non-tender, well-healed, flat, and did not cause limitation of motion or function.  It did not provide disfigurement, and there was no underlying soft tissue damage.  Accordingly, a separate evaluation is not warranted on this basis.  See 38 C.F.R. § 4.118 (2015).

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the left thumb disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  The Board observes that the May 2010 VA orthopedist indicated that the Veteran had no pain with any stress or attempting motion of the left thumb.  The November 2015 VA examiner noted that the Veteran's left hand grip strength was normal, and there was no atrophy.  

Therefore, the Board concludes that the Veteran is entitled to a 10 percent rating, but no higher, for his left thumb disability.


Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's right knee and left thumb disabilities are so exceptional or unusual as to warrant the assignment of higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right knee and left thumb disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, the Veteran's chief complaints, including pain, decreased range of motion of the right knee, difficulty gripping in his left hand, are contemplated in the rating criteria.  

The Board also notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case. 

Thus, it cannot be said that the available schedular evaluations for these disabilities are inadequate.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.

The Board further observes that, even if the available schedular evaluation for the disabilities are inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The evidence shows that the Veteran continued to work throughout the appeal as a dockworker and at a bank.  Specifically, during the September 2009 VA general medical examination, the Veteran reported that he was employed on a part-time basis working as a dockworker.  He stated that it was difficult to obtain a full-time position due to the poor job market.  He also indicated that his disabilities caused no impediment to his usual occupation.  In a May 2011 VA treatment note, the Veteran indicated that he continued to work as a dockworker.  In a November 2011 VA treatment note, he reported that he worked as a dockworker part-time and that he had another job at a bank.  During the May 2015 hearing, the Veteran testified that he had two jobs.  One of his jobs entailed sitting at a computer whereas, at his other job, he moved around constantly.  The evidence fails to show that his service-connected disabilities have caused frequent hospitalizations or impairment with employment over and above that which is contemplated in the assigned schedular rating. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired]. 

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal." Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial evaluation in excess of 10 percent for right knee degenerative joint disease is denied.

Subject to the law and regulations governing the award of monetary benefits, an initial 10 percent evaluation, but no higher, for status-post open fusion of the first metacarpal joint of the dominant left hand is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


